Citation Nr: 1012758	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  09-42 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether it was appropriate to terminate special monthly 
compensation (SMC) based on the need for aid and attendance 
of another person per 38 U.S.C.A. § 1114(l).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Army during 
World War II, from February 1943 to January 1945.

This appeal to the Board of Veterans' Appeals (Board) is 
from June and September 2008 decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, finding clear and unmistakable error 
(CUE) in an earlier January 2005 rating decision granting 
SMC based on the need for regular aid and attendance of 
another person under 38 U.S.C.A. § 1114(l).  In the June 
2008 decision, the RO proposed to severe this grant, and 
after giving the Veteran time submit additional evidence 
and/or argument in response - including to be heard on this 
matter and contest this proposed action, the RO issued the 
September 2008 decision discontinuing this benefit 
prospectively effective as of January 1, 2009.  The 
Veteran's appeal is for reinstatement of his SMC.

In March 2010, the Board advanced this appeal on the docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Despite the RO concluding otherwise, there is no CUE in the 
January 2005 rating decision finding the Veteran so helpless 
as to require the regular aid and attendance of another 
person and, therefore, entitled to SMC under § 1114(l).


CONCLUSION OF LAW

The termination of the Veteran's SMC based on his need for 
regular aid and attendance of another person was improper.  
38 C.F.R. §§ 1114(l), 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.105(d), 3.350, 3.352 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

The VCAA does not apply, however, to a claim as here 
involving supposed CUE, irrespective of whether the Board or 
the RO issued the decision in question.  See Livesay v. 
Principi, 15 Vet. App. 165 (2001)(en banc) (holding VCAA 
does not apply to Board CUE motions) and Baldwin v. 
Principi, 15 Vet. App. 302 (2001) (holding VCAA does not 
apply to RO CUE claims, either).

Nevertheless, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in January 
2008, April 2008, June 2008, and February 2009.  And, in any 
event, the Board is finding that the termination of his SMC 
was unwarranted, so even if the VCAA did apply, and even if 
these letters did not comply with its requirements, this 
ultimately is inconsequential and, thus, only 
nonprejudicial, i.e., harmless error.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009), 

II.  Termination of SMC for Aid and Attendance

In January 2005, the RO granted SMC based on aid and 
attendance/housebound retroactively effective from June 21, 
2004.

In January 2008, the Veteran filed a claim for a higher rate 
of SMC.  But rather than granting an increase, the RO 
instead found CUE in that prior January 2005 rating decision 
granting this benefit and, therefore, proposed to sever that 
grant and terminate the payment of this benefit.

The Veteran was notified of the proposed termination in a 
June 2008 letter and informed of his appellate rights, which 
he chose to exercise.  In September 2008, the RO issued a 
second rating decision discontinuing these benefits 
prospectively effective as of January 1, 2009.

The procedural framework and safeguards set forth in 38 
C.F.R. § 3.105(e) governing rating reductions are required 
to be followed by VA before it issues any final rating 
reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).  
Pursuant to 38 C.F.R. § 3.105(e), when a reduction in 
evaluation of a service-connected disability is considered 
warranted, and a reduction will result in a decrease of 
compensation benefits being made, a rating proposal of the 
reduction will be prepared setting forth all material facts 
and reasons, and the beneficiary will be notified and 
furnished detailed reasons therefore and given 60 days for 
presentation of additional evidence to show that 
compensation should be kept at the current level.  If 
additional evidence is not received within that period, a 
final rating action will be taken and rating will be reduced 
to the last day of the month in which a 60-day period from 
the date of notice to the beneficiary of the final rating 
action expires.  38 C.F.R. § 3.105(e).

The RO first proposed to reduce the Veteran's rating (by 
terminating his SMC) in the June 2008 rating decision, 
notice of which was sent to him that same month.  The RO 
told him that it was proposing to terminate his SMC based on 
the need for aid and attendance of another person, which 
would decrease his overall monthly compensation.  He was 
also informed of the evidence considered in rendering this 
decision, as well as of his appellate rights, and of his 
right to a pre-adjudication hearing.  Therefore, he was duly 
afforded the required 60 days for presentation of additional 
evidence to show that compensation should be kept at the 
current level prior to the final January 1, 2009, reduction.  
The Board thus finds that the procedural safeguards of 38 
C.F.R. § 3.105(e) were met.

The Board also finds, however, that while procedurally 
proper, the termination of benefits in this case was based 
on an inaccurate interpretation of the law.

There are two types of SMC available to a Veteran who is 
unable to care for himself.  These matters are governed by 
the provisions of 38 U.S.C.A. § 1114 (l), (s); and 38 C.F.R. 
§ 3.350(b), (i).

First, under 38 U.S.C.A. § 1114(l), special monthly 
compensation (SMC), as opposed to special monthly pension 
(SMP), which instead would be based on all disabilities 
rather than only those that are service connected, is 
payable if, as the result of service-connected disability, 
the Veteran has an anatomical loss or loss of use of both 
feet, or of one hand and one foot; has blindness in both 
eyes with visual acuity of 5/200 or less; is permanently 
bedridden; or is so helpless as to be in need of regular aid 
and attendance of another person. 38 U.S.C.A. § 1114(l); 
38 C.F.R. § 3.350(b).  Here, though, there is no evidence of 
any service-connected anatomical loss or loss of use of both 
feet or one hand and one foot, or of blindness or visual 
acuity of 5/200 to warrant these specific considerations.

But SMC also is possible when it is shown the Veteran needs 
aid and attendance, meaning he is so helpless as to require 
the regular aid and attendance of another person.  38 
U.S.C.A. § 3.350(b).  And as it pertains to this present 
case, criteria for establishing such need include whether he 
is blind; is permanently bedridden; or is so helpless as to 
be in need of regular aid and attendance as determined under 
criteria enumerated under 38 C.F.R. § 3.352(a).  Under 38 
C.F.R. § 3.352(a), the following factors will be accorded 
consideration in determining whether he is in need of 
regular aid and attendance of another person:

(1) his inability to dress or undress himself or to keep 
himself ordinarily clean and presentable;

(2) frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without such aid;

(3) his inability to feed himself because of the loss of 
coordination of upper extremities or because of extreme 
weakness;

(4) his inability to attend to the wants of nature; or 
incapacity, physical or mental, requiring care or assistance 
on a regular basis to protect him from the hazards or 
dangers incident to his daily environment. 38 C.F.R. § 
3.352(a).

It is not required that all the disabling conditions 
enumerated in § 3.352(a) be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the Veteran is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establish that he is so 
helpless as to need regular aid and attendance, not that 
there is a constant need.  38 C.F.R. § 3.352(a); see also 
Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at 
least one factor listed in section 3.352(a) must be present 
for a grant of SMC based on need for aid and attendance).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will 
be a proper basis for the determination of whether the 
Veteran is in need of regular aid and attendance of another 
person.  "Bedridden" will be that condition which, through 
its essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for 
the greater or lesser part of the day to promote 
convalescence or cure will not suffice.  38 C.F.R. § 
3.352(a).

Second, under 38 U.S.C.A. § 1114(s), SMC is payable if the 
Veteran has a single service-connected disability rated as 
100 percent and -

(1) has additional service-connected disability or 
disabilities independently ratable at 60 percent, separate 
and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or 
bodily systems, or

(2) is permanently housebound by reason of service-connected 
disability or disabilities.  This requirement is met when 
the Veteran is substantially confined as a direct result of 
service-connected disabilities to his dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his lifetime.  38 U.S.C. 1114(s); 38 
C.F.R. § 3.350(i)(2).

In this case, the January 2005 rating decision in question 
granted benefits for "aid and attendance/housebound," so it 
is unclear whether the RO granted benefits under 38 C.F.R. 
§ 1114(l) or 38 C.F.R. § 1114(s).  However, the ratings page 
of this decision included payment under 38 C.F.R. § 1114(l).  
But in now terminating this benefit, the RO appears to 
instead be using the § 1114(s) criteria, rather than the 
§ 1114(l) criteria on which that original award was based.  
The June 2008 rating decision proposing the severance of 
this grant and termination of these benefits included the 
following language:

Per VA regulation, entitlement to [SMC] benefits 
based on aid and attendance also requires a single 
disability evaluated as 100 percent disabling.  A 
single disability is defined as the following:  
(1) disabilities of one or both upper extremities, 
or of one or both lower extremities, including the 
bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single 
accident, (3) disabilities affecting a single body 
system, e.g. orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric, 
(4) multiple injuries incurred in action, or (5) 
multiple disabilities incurred as a prisoner of 
war.

It is unclear to which specific VA regulation is being 
referred to in this rating decision.  As explained, the 
criteria for a § 1114 (l) award as defined in 
38 U.S.C.A. § 3.350(b) do not include any minimum disability 
rating requirements.  Whereas the criteria for a § 1114 (s) 
award as defined in 38 U.S.C.A. § 3.350 (i) clearly do 
require a 100 percent disability rating, but also require an 
additional 60 percent disability rating.

The Board therefore finds that the January 2005 rating 
decision, although imprecise, granted benefits under § 1114 
(l).  The Board also finds that a § 1114 (l) award does not 
require a 100 percent rating.  Additionally, the January 
2005 rating decision made a finding that the Veteran was so 
helpless as to require the regular aid and attendance of 
another person, which is the sole criteria necessary for a 
§ 1114(l) award.

Hence, as the June 2008 rating decision did not find CUE in 
the conclusion that the Veteran was so helpless as to need 
the regular aid and attendance of another person, there is 
no reason to review that portion of the earlier decision.  
As such, absent any indication of the Veteran not meeting 
this threshold requirement, the Board finds there was not 
CUE in the January 2005 rating decision as to the 
application of § 1114(l) since the Veteran admittedly meets 
the helplessness and aid and attendance requirements of this 
statute.  It therefore follows that termination of his SMC 
under this statute was unwarranted.


ORDER

The termination of the SMC for aid and attendance under 
§ 1114 (l) was improper.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


